[Cite as State ex rel. Brown v. Wauford, 129 Ohio St.3d 17, 2011-Ohio-2858.]




    THE STATE EX REL. BROWN, APPELLANT, v. WAUFORD, DIR., APPELLEE.
     THE STATE EX REL. BROWN, APPELLANT, v. OLIVER, DIR., APPELLEE.
 [Cite as State ex rel. Brown v. Wauford, 129 Ohio St.3d 17, 2011-Ohio-2858.]
Res judicata — Claim for access to documents under R.C. 3125.16 already
        litigated.
     (Nos. 2011-0137 and 2011-0138 — Submitted June 8, 2011 — Decided
                                      June 16, 2011.)
    APPEALS from the Court of Appeals for Hancock County, No. 5-10-24, and
               the Court of Appeals for Seneca County, No. 13-10-31.
                               _____________________
        Per Curiam.
        {¶ 1} We affirm the judgments of the courts of appeals dismissing the
complaints of appellant, Frank C. Brown, a child-support obligor, for writs of
mandamus to compel appellees, Hancock County Department of Job and Family
Services Director Judith A. Wauford and Seneca County Department of Job and
Family Services Director Kathy Oliver, to provide access to and copies of certain
child-support records under R.C. 3125.16, Ohio Adm.Code 5101:12-1-20.1, the
United States Constitution, and other provisions. Because these appeals raise
similar issues, we consolidate them for purposes of decision.
        {¶ 2} As the courts of appeals correctly concluded, Brown having
previously unsuccessfully raised these claims in both counties by motions filed in
juvenile courts and appeal, see, e.g., In re Brown, Seneca C.P. No. 20720086, and
Hageman v. Brown, Hancock App. Nos. 5-09-20 and 5-09-21, 2009-Ohio-5432,
res judicata bars all subsequent actions, including Brown’s mandamus claims,
based upon any claim arising out of the transactions or occurrences that were the
subject matter of the previous actions. See State ex rel. Trafalgar Corp. v. Miami
                                   SUPREME COURT OF OHIO




Cty. Bd. of Commrs., 104 Ohio St.3d 350, 2004-Ohio-6406, 819 N.E.2d 1040, ¶
22. “Mandamus is not a substitute for an unsuccessful appeal.” State ex rel.
Marshall v. Glavas, 98 Ohio St.3d 297, 2003-Ohio-857, 784 N.E.2d 97, ¶ 6.1
                                                                             Judgments affirmed.
         O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                     __________________
         Frank C. Brown Jr., pro se.
         Mark C. Miller, Hancock County Prosecuting Attorney, for appellee
Judith A. Wauford.
         Derek W. DeVine, Seneca County Prosecuting Attorney, and David J.
Claus, Assistant Prosecuting Attorney, for appellee Kathy Oliver.
                                   _____________________




1. We deny the motion by Oliver in case No. 2011-0138 for an order striking Brown’s merit brief
and for an order dismissing his appeal. Although we agree that Brown’s brief does not comply
with some of the mechanical requirements of S.Ct.Prac.R. 8.4(A), “[i]n order to promote justice,
the court exercises a certain liberality in enforcing a strict attention to its rules, especially as to
mere technical infractions.” Drake v. Bucher (1966), 5 Ohio St.2d 37, 40, 34 O.O.2d 53, 213
N.E.2d 182; State ex rel. Morgan v. New Lexington, 112 Ohio St.3d 33, 2006-Ohio-6365, 857
N.E.2d 1208, ¶ 22. This is consistent with “the fundamental tenet of judicial review in Ohio * * *
that courts should decide cases on their merits.” State ex rel. Becker v. Eastlake (2001), 93 Ohio
St.3d 502, 505, 756 N.E.2d 1228.




                                                  2